— Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner’s main contention in this proceeding is that the Hearing Officer improperly relied on confidential reports and a confidential statement of a witness to the incident that led to the filing of the assault charge against him. However, a review of the confidential information shows that it contained sufficient detail regarding the circumstances of the assault to enable the Hearing Officer to make an independent assessment of reliability and credibility (see, Matter of Harris v Coughlin, 116 AD2d 896, lv denied 67 NY2d 610, 1047). Furthermore, the record contains other evidence including the testimony of the correction officer involved, petitioner’s own testimony placing him at the scene of the incident and his admission that he had previously fought with the victim. This evidence served to corroborate the confidential information and, together with that information, constituted substantial evidence supporting the finding of guilt on the assault charge (see, Matter of Gibson v LeFevre, 133 AD2d 978; Matter of Smith v LeFevre, 116 AD2d 782, appeal dismissed 67 NY2d 609).
Mahoney, P. J., Casey, Mikoll, Levine and Harvey, JJ., concur. Adjudged that the determination is confirmed, and petition dismissed, without costs.